Citation Nr: 1529444	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-30 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from December 1953 to November 1955.  He died in December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Philadelphia, Pennsylvania, Regional Office and Insurance Center of the Department of Veterans Affairs (VA).  The case was remanded in February 2014 to allow the appellant an opportunity to present additional evidence at a Board hearing; however, in correspondence received in November 2014 she withdrew her request for a personal hearing.  Jurisdiction over the appeal has been transferred to the VA Regional Office (RO) in Atlanta, Georgia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 2009 as a result of possible myocardial infarction due to hypertension with diabetes as a significant condition contributing to death.

2.  The evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, nor that the cause of death is otherwise related to service.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The appellant was notified of the duties to assist and of the information and evidence necessary to substantiate her claim in December 2010.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes incomplete service treatment records, private treatment reports, and statements in support of the claim.  Portions of the Veteran's service treatment records are shown to have been lost due to fire.  In such cases, there is a heightened duty to assist the veteran in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  VA efforts to obtain additional service treatment records, including records from the Office of the Surgeon General and from the Social Security Administration (SSA), were unsuccessful.  The appellant was notified of the records VA was unable to obtain, of the efforts made to obtain those records, of the further action to be taken by VA with respect to the claim, and that she was ultimately responsible for providing the evidence.  

Although the October 2011 rating decision and December 2012 statement of the case included review of treatment reports from the Dublin VA Medical Center dated February 2009 to July 2009 and from the St. Mary community-based outpatient clinic dated in October 2009 and November 2009 that are not included in the available record.  However, there is no indication that those reports include any information pertinent to the issue on appeal, such as opinions concerning any post-service illness related to an event, injury, or illness in service.  Nor has the appellant asserted that any such evidence actually exists.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) is inapplicable to a DIC claim because the provision specifically states it is only for "disability compensation", which is defined as a payment to a Veteran.  Subsequently, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that, while § 5103A(d) is inapplicable to DIC claims, § 5103A(a)(1) still requires that VA make "reasonable efforts" to provide assistance, including obtaining a medical opinion. VA, however, is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 
§ 5103A(a)(2).

VA has not obtained a medical opinion regarding the appellant's claim for service connection for the cause of the Veteran's death, but the Board finds that VA does not have this obligation.  Specifically, as will be discussed below, there is no evidence tending to support the notion that the Veteran's cardiovascular disease, which indisputably caused his death, was the result of his military service. See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  There is likewise no evidence associating his diabetes mellitus, which contributed to his death, to service.  The appellant has only she is due money/compensation because her husband (the Veteran) served in the U.S. military.  She points to no evidence that actually associates his death to an incident, event, or disease in service.  A mere conclusory generalized lay statement that a service event or an illness caused the death is insufficient to require VA to provide an opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Further, as discussed below, the Veteran, during his lifetime, never linked his hypertension or diabetes mellitus to his active service.   Both were reported to have their onset many years post-discharge.  The Court has held that VA is not required to provide a medical examination in this circumstance, that is, when there is no credible evidence of a relevant event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Since there is not the required suggestion the Veteran's cardiovascular disease and/or diabetes mellitus were related to service, there necessarily cannot be attribution of his death.  Any medical nexus opinion purporting to provide this relationship or correlation between his death and his military service necessarily would be completely speculative.  So the ultimate probative value of any such opinion would be undermined, even if obtained.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based).   

In view of the foregoing, the Board finds that there has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

VA regulations provide that the death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2014).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The regulations under 38 C.F.R. § 3.312(c) also provide that:

(1) Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

(2) Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

(3) Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 

(4) There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

Based upon the evidence of record, the Board finds that a service-connected disability did not cause or contribute materially or substantially to the Veteran's death and that the cause of his death is not otherwise related to service.  The evidence shows that he died in September 2009 as a result of possible myocardial infarction due to hypertension with diabetes as a significant condition contributing to death.  The available record includes a November 1955 report of medical examination (discharge examination) noting a normal clinical evaluation of the heart, vascular system, and endocrine system.  The Veteran's blood pressure at that time was 120/80.  In an August 2007 VA application for nonservice-connected disability pension benefits, the Veteran reported that he was prevented from working due to disabilities from a broken left arm, arthritis, diabetes mellitus, lower extremity neuropathy, and colon problems.  He reported that these disabilities began in May 1981.  

The appellant has only vaguely asserted that service connection for the cause of death of the Veteran is warranted.  She has identified no specific disease, injury, or event in service that either caused or contributed to his death.  There is no competent evidence indicating any possible relationship between the Veteran's service and the cause of his death many years after service.  Instead, the appellant appears to believe that compensation benefits are warranted based solely on her financial need (hardship) and the fact that her husband (the Veteran) had military service.  

The Board regrets that it cannot render a decision in the appellant's favor, and is mindful of the hardships she has related as well as the Veteran's honorable service.  While the Board is very sympathetic, it is bound by the law, and this decision is dictated by the relevant statutes and regulations as applied to the evidence of record.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


